Opinion filed March 5, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00014-CR
                                        __________

                     TRACY CASTENEDA AVILES, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 27th District Court

                                       Bell County, Texas

                                 Trial Court Cause No. 64344


                              MEMORANDUM OPINION

        The trial court convicted Tracy Casteneda Aviles, upon his plea of guilty, of evading
arrest with a motor vehicle. A plea bargain agreement was not reached. The trial court assessed
punishment at confinement in a state jail facility for twenty-one months. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                             PER CURIAM


March 5, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.